*179OPINION OF THE COURT
Per Curiam.
On November 14, 2008, the respondent was convicted, after a jury trial, in the Supreme Court, Richmond County of the crime of assault in the second degree, a class D felony, in violation of Penal Law § 120.05. On March 5, 2009, he was sentenced to a term of imprisonment of 3h years. The other terms of his sentence included an 11-year order of protection, postrelease parole supervision for a period of two years, a $20 crime victim’s assessment fee, a $50 DNA fee, and a $250 surcharge.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred effective November 14, 2008. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted.
Prudenti, EJ., Mastro, Rivera, Spolzino and Leventhal, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a) the respondent, Gary R. DeFilippo, is disbarred, effective November 14, 2008, and his name is stricken from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Gary R. DeFilippo, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90 the respondent, Gary R. DeFilippo, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Gary R. DeFilippo, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).